Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2020

                                      No. 04-20-00451-CV

                               IN RE Christopher J. ORTEGON,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-11725
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

       Sitting: Sandee Bryan Marion, Chief Justice
                Luz Elena D. Chapa, Justice
                Beth Watkins, Justice

       On September 11, 2020, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than October 22, 2020. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

       It is so ORDERED on October 7, 2020.

                                                            PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court